Title: 18th.
From: Adams, John Quincy
To: 


       The weather in the morning look’d stormy, and was showery at different times all day. I attended however Mr. Wibird’s sermons forenoon and afternoon; he was this day remarkably short, and did not either time keep us more than an hour and an half: A shower fell just as the afternoon meeting, was over; and Mr. Tyler and myself went over the way, to Mrs. Church’s. We borrow’d her Chaise of her, and went down first to Mrs. Quincy’s. We found Mr. and Mrs. Guild there; they both appear in an ill State, of health; they have been unfortunate of late, but bear it with exemplary firmness. Mrs. Quincy is an agreeable old Lady, and Nancy, has always the Complaisant smile on her Countenance. She is small, and fat, consequently not a beauty: yet, considering the amiable Character she bears, and her fortune which is in this Country, far from being mean, I wonder she has not yet got married: her time is not come say the girls. After drinking tea we left Mrs. Quincy’s House, and on our road home, stop’d at Mr. Alleyne’s and spent half an hour there. We found Mr. Boice Miss Hannah Clark’s admirer: it is said they are to be married ere long. We return’d home at about 8 o’clock.
      